DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s application filed on 04/22/2022. Claim 7 has been cancelled. Claims 1-6 and 8-14 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/22/2022 and 07/01/2022 are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-6 and 14 are directed to a Method, claim 8 is directed to a CRM, and claims 9-13 are directed to a System. Therefore, claims 1-6 and 8-14 are directed to a statutory category of invention under Step 1. 

Step 2A-1: The question under step 2A, Prong one, is whether the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  Independent Claim 1 (i.e. the method claim) is selected as being representative of the independent claims in the instant application.  

Claim 1 recites: A method implemented by a system comprising a first server of a home token service provider and a second server of a roaming token service provider, said method comprising: 
	receiving, by the second server, a roaming token allocated to a mobile payment card for operating in a roaming banking network;
	obtaining, by the second server, based on the roaming token, a home token allocated to the mobile payment card for operating in a home banking network other than said roaming banking network;
	receiving, by the first server, the home token; and
	obtaining, by the first server, based on the home token, a primary card number of the mobile payment card for operating in the home banking network.	

	Here the claim recites the abstract idea of commercial or legal interactions which allows for an individual to receive permission to make purchases outside of their normal bank’s network.  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG because it describes both a fundamental economic principle (e.g., receiving, and obtaining purchasing information) and a commercial interaction (e.g., between a first and a second server).  It is further noted that, the performance of the one or more process steps using a generic computer component (e.g., a processor, memory, database, server, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping.  	Accordingly, it is determined that the claims recite an abstract idea since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.	If a claim limitation, under its broadest reasonable interpretation, covers performance of ‘Fundamental economic principles or practices, commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching , and following rules or instructions)’, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 	
	For example, the disclosure establishes the context of automating an administrative procedure for allowing interoperability between two financial institutions through the mapping of incompatible tokens on a known data processing system. Therefore, the claim limitations recite an abstract idea, as highlighted above, is consistent with the receiving and obtaining aspects of certain methods of organizing human activity.
The claims appear to recite an abstract idea within the grouping of abstract ideas that covers ‘certain methods of organizing human behavior’. Therefore, we proceed to Step 2A-2 of the analysis.
Independent Claims 8 and 9 recite similar features in different forms, and therefore will be considered under the same rationale. 

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. first and second server, roaming and home token, and mobile payment card) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Nothing in the specification shows that what is described in claim 1 (Method), a claim 8 (a non-transitory computer readable storage medium) and claim 9 (System) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned which is consistent with an abstract idea.  The claims appear to be directed to one of the grouping of abstract ideas. Therefore, we proceed to Step 2B of the analysis.
Independent Claims 8 and 9 recite similar features in different forms, and therefore will be considered under the same rationale. 

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1, 8 and 9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘receiving and obtaining’ steps amounts to no more than mere instructions to apply the exception using a generic computer component. Using the broadest reasonable interpretation, the term ‘token’ could be interpreted as mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

Dependent claim analysis:
Dependent claims 2 and 10 further recite “after the first server obtains the primary card number,  sending by said first server said primary card number for allowing a transaction in the home banking system using said mobile payment card.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 2 and 10 are patent ineligible.
Dependent claims 3 and 11 further recite “before the second server receives the roaming token:
receiving, by the first server, a first identifier associated with the home token;
determining, by the first server, the home token based on the first identifier; 
receiving, by the second server, the home token determined by said first server; andPage 3 of 9Application No. : NewAttorney Docket No.:0177.0164
storing, by the second server, the home token in association with the roaming token.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 3 and 11 are patent ineligible.
Dependent claims 4 and 12 further recite “the system further comprises a third server of the home banking network and a fourth server of the roaming banking network, said third and fourth servers being connected via a host-to-host connection, wherein:
the roaming token is received by the second server from the fourth server; and
the home token received by the third server is routed from the fourth server using the host-to-host connection between the third and fourth servers.” 
This limitation merely describes further computerized components used to further automate and carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. The third and fourth servers are new additional elements beyond those analyzed in the claims above but endeavor no further consideration under Steps 2A.2 or 2B. Therefore, claims 4 and 12 are patent ineligible.
Dependent claims 5 and 13 further recite “the primary card number is sent by the third server in a transaction request after receiving said primary card number from the first server.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 5 and 13 are patent ineligible.
Dependent claims 6 further recites “the system further comprises a third server of a token service operator, said method further comprising: 
routing, by the third server, routing a transaction request including the home token from the second server to the first server.” 
This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 6 is patent ineligible.

Dependent claims 14 further recites “before the second server receives the roaming token:
receiving, by the first server, a first identifier associated with the home token;
determining, by the first server, the home token based on the first identifier;
receiving, by the second server, the home token determined by said first server; and
storing, by the second server, the home token in association with the roaming token

This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 14 is patent ineligible.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1-6 and 8-14 are patent ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bondesen et al, (US 2015254642) “Bondesen” and Pachouri et al (US20170186008) “Pachouri”.

Regarding claim 1, Bondesen teaches: A method implemented by a system comprising 
	a first server (e.g. acquiring financial institution 20) of a home token service provider (e.g. Token and Account Database 42) and 
	a second server (e.g. issuing financial institution 40) of a roaming token service (e.g. Token and Account Database 42) provider, said method comprising: 
	receiving, by the second server, a [] token allocated to a mobile payment card for operating in a [first] banking network (Fig. 2, [0045] The user 2 may set up the digital wallet by communicating with the issuing financial institution 40 to request a token for the payment device, either for the device itself, or for one or more digital wallets or one or more user accounts stored on the payment device. As previously discussed, a wallet may be specifically associated with a particular merchant and include one or more tokens provided by the issuing financial institution 40 directly.)
	obtaining, by the second server, based (i.e. associated directly with other tokens and accounts) on the [] token, a [] token allocated to the mobile payment card for operating in a [second] banking network [ ] ([0038] The token can be associated directly with the payment device 4, or otherwise, through one or more digital wallets associated with the payment device 4. For example, the token may be stored on one or more payment devices 4 directly, and as such any transaction entered into by the user 2 with the one or more payment devices 4 may utilize the token. Alternatively, the payment device 4 may have one or more digital wallets stored on the payment device 4 that allow the user 2 to store one or more user account numbers, or tokens associated with the user account numbers, on the one or more digital wallets….As such, the digital wallets may be associated with the user's issuing financial institutions 40. [0036] Moreover, the tokens themselves, or the user accounts, individual users, digital wallets, or the like associated with the tokens, may have limitations that limit the transactions that the users may enter into using the tokens. The limitations may include, limiting the transactions of the user to a single merchant, a group of multiple merchants, merchant categories, single products, a group a products, product categories, transaction amounts, transaction numbers, geographic locations, or other like limits as is described herein. - Italic’s Examiners used for emphasis)
	receiving (e.g. generating and storing), by the first server, the [] token; and ([0039] As illustrated in FIG. 1, a tokenization service 50 may be available for the user 2 to use during transactions. As such, before entering into a transaction, the user 2 may generate (e.g., create, request, or the like) a token in order to make a payment using the tokenization service 50, and in response the tokenization service 50 provides a token to the user and stores an association between the token and the user account number in a secure token and account database 52. [0041] The acquiring financial institution 20 identifies the token as being associated with a particular tokenization service 50 through the token itself or user account information associated with the token.)
	obtaining, by the first server, based on the [] token, a primary card number of the mobile payment card for operating in the [second] banking network ([0048] The embodiment illustrated in FIG. 2 allows the user and the financial institution to shield the user's account number and other user information from all of the entities in the payment processing system because the merchant 10, acquiring merchant bank 20, payment association networks 30, or other institutions in the payment processing system only use the token and/or other shielded user information to process the transaction. Only the issuing financial institution 40 has the actual account number of the user 2.)

Bondesen does not explicitly teach ‘related but incompatible tokens operating in different financial networks’, however, Pachouri, teaches at least ‘related but incompatible tokens operating in different financial networks’: 
	…based on the roaming token, a home token allocated to the mobile payment card for operating in a home banking network other than said roaming banking network (Fig. 6, [0052] responsive to a request from a primary account holder to create one or more secondary accounts linked as one or more sub-accounts of a primary account, a token is generated for each secondary account by the authorization server at block 600. Each token may be a numerical or other identifier corresponding to one of the secondary accounts. At block 605, one or more data structures that logically associate each token with its respective secondary account are created and stored in a database that is accessible to the authorization server. The token for each secondary account is transmitted from the authorization server to at least one consumer electronic device via a network node that is outside of the payments network at block 610.
Examiner considers that one skilled in the art would have understood from reading the reference that terms ‘roaming’ and ‘home’ in reference to the ‘tokens’ and ‘networks’ are non-functional descriptive material with no specific use declared other than being ‘related but directly incompatible’.
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Bondesen to include multiple tokens and networks to allow interoperability between two financial networks in order to maintain a high level of security when operating in regions where one financial network or user account may be vulnerable to fraud.
In regards to claims 8 and 9, CRM claim 8 and System claim 9 correspond generally to method claim 1, and recite similar features in other forms, and are therefore rejected under the same rationale.

Regarding claim 2, Bondesen teaches: The method of claim 1 further comprising, after the first server obtains the primary card number, 
	sending (to issuer bank, e.g. second server) by said first server said primary card number for allowing a transaction in the home banking system using said mobile payment card ([0042] If the acquiring financial institution 20 receives the user account number from the tokenization service 50 (e.g., the tokenization service indicates that the transaction meets the limits), then the acquiring financial institution 20 thereafter sends the user account number, the other user information, and the transaction information directly to the issuing financial institution 40, or otherwise indirectly through the card association networks 30. The issuing financial institution 40 determines if the user 2 has the funds available to enter into the transaction, and if the transaction meets other limits on the user account, and responds with approval or denial of the transaction. The approval runs back through the processing channels until the acquiring financial institution 20 provides approval or denial of the transaction to the merchant 10 and the transaction between the merchant 10 and the user 2 is completed. After the transaction is completed the token may be deleted, erased, or the like if it is a single-use token, or stored for further use if it is a multi-use token).
In regards to claim 10, system claim 10 corresponds generally to system claim 2, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 3, Bondesen teaches: The method of claim 1 further comprising, before the second server (e.g. issuing financial institution 40) receives the roaming token: 
	receiving, by the first server (e.g. acquiring financial institution 20), a first identifier (e.g. limits) associated with the home token; ([0051] limits associated with the token.)
	Examiner notes that the phrase “a first identifier” is non-functional descriptive material as it only describes, at least in part, the basis for the association with the home token, however, the basis for the association is not used to perform any of the recited method steps (i.e. receiving).  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	determining, by the first server, the home token based on the first identifier; ([0034] When the user enters into a transaction with a merchant, transaction information is collected and provided to the owner of the cloud to determine the token, and thus, how the transaction should be processed. [0036] Moreover, the tokens themselves, or the user accounts, individual users, digital wallets, or the like associated with the tokens, may have limitations that limit the transactions that the users may enter into using the tokens. [0041] In one embodiment of the invention the acquiring financial institution 20, or any other institution used to process transactions from the merchant 10, receives the token, user account information, and transaction information from the merchant 10.)
	Examiner notes that the phrase “a first identifier” is non-functional descriptive material as it only describes, at least in part, the basis for the association with the home token, however, the basis for the association is not used to perform any of the recited method steps (i.e. receiving).  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	receiving, by the second server, the home token determined by said first server; and ([0041] In one embodiment of the invention the acquiring financial institution 20, or any other institution used to process transactions from the merchant 10, receives the token, user account information, and transaction information from the merchant 10.)
Page 3 of 9Application No. : NewAttorney Docket No.:0177.0164	storing, by the second server, the home token in association with the roaming token (Fig. 2, [0045] The issuing financial institution 40 may store the tokens, the associated user account information (e.g., including the user account number), and any limits on the use of the tokens, as was previously described with respect to the tokenization service 50 in FIG. 1.)
In regards to claims 11 and 14, system claims 11 and 14 correspond generally to method claim 3, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 4, Bondesen teaches: The method of claim 1, wherein the system further comprises a third server of the home banking network and a fourth server of the roaming banking network, said third and fourth servers being connected via a host-to-host connection, wherein: 
	the roaming token is received by the second server from the fourth server (e.g. card association networks); and ([0042] If the acquiring financial institution 20 receives the user account number from the tokenization service 50 (e.g., the tokenization service indicates that the transaction meets the limits), then the acquiring financial institution 20 thereafter sends the user account number, the other user information, and the transaction information directly to the issuing financial institution 40, or otherwise indirectly through the card association networks 30.)
	The Examiner would like to direct the Applicant’s attention that Mere duplication of parts (i.e. third and fourth server) has no patentable significance unless a new and unexpected result is produced (see MPEP §2144.04 VI (B)).
	Examiner notes that the phrase “fourth server” is non-functional descriptive material as it only describes, at least in part, the basis for the association with the roaming token, however, the basis for the association is not used to perform any of the recited method steps (i.e. receiving).  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	the home token received by the third server (e.g. card association networks) is routed from the fourth server using the host-to-host connection between the third and fourth servers ([0042] If the acquiring financial institution 20 receives the user account number from the tokenization service 50 (e.g., the tokenization service indicates that the transaction meets the limits), then the acquiring financial institution 20 thereafter sends the user account number, the other user information, and the transaction information directly to the issuing financial institution 40, or otherwise indirectly through the card association networks 30.)
	The Examiner would like to direct the Applicant’s attention that Mere duplication of parts (i.e. third and fourth server) has no patentable significance unless a new and unexpected result is produced (see MPEP §2144.04 VI (B)).
	Examiner notes that the phrase “third server” is non-functional descriptive material as it only describes, at least in part, the basis for the association with the home token, however, the basis for the association is not used to perform any of the recited method steps (i.e. receiving).  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
In regards to claim 12, system claim 12 corresponds generally to method claim 4 and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 5, Bondesen teaches: The method of claim 4, wherein 
	the primary card number is sent by the third server in a transaction request after receiving said primary card number from the first server ([0033] The digital wallets may be associated specifically with the user's financial institution, or in other embodiments may be associated with a specific merchant, group of merchants, or other third parties. The user may associate one or more user accounts (e.g., from the same institution or from multiple institutions) with the one or more digital wallets. In some embodiments, instead of the digital wallet storing the specific account number associated with the user account, the digital wallet may store a token or allow access to a token (e.g., provide a link or information that directs a system to a location of a token), in order to represent the specific account number during a transaction).
	In regards to claim 13, system claim 13 corresponds generally to method claim 5 and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 6, Bondesen teaches: The method of claim 1, wherein 
	the system further comprises a third server of a token service operator, said method further comprising:
	routing, by the third server, a transaction request including the home token from the second server to the first server ([0043] Instead of the process described above, in which the acquiring financial institution 20 requests the token from the tokenization service 50, in some embodiments the tokenization service 50 may receive the transaction request and transaction information from the merchant 10 or acquiring financial institution 20. Instead of providing the account number to the acquiring financial institution 20, the tokenization service 50 may send the transaction request and transaction information to the issuing financial institution 40 directly, or indirectly through the payment association networks 30.)
	Examiner notes that the phrase “third server” is non-functional descriptive material as it only describes, at least in part, the basis for the transaction request with the home token, however, the basis for the request is not used to perform any of the recited method steps (i.e. routing).  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1, 3-6, and 8-14 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1,3-6, and 8- 14 of U.S. Patent No. 11,403,623. Although the claims at issue are not identical,  they are not patentably distinct from each other. For example, claim 14 of the US Patent is dependent upon a CRM and claim 14 of the instant application is dependent upon claim 2 which is a Method claim. However, apart from the dependency, both sets of claims are recited word for word.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.M./
Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685